Case 2

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 1of 22 Page ID #:299

SANFORD JOSSEN, ESQ. - #103724
Law Offices of Sanford Jossen

136 Main Street, Suite E

El Segundo, CA 90245

Telephone No.: (310) 546-9118
Facsimile No.: (310) 546-3806
E-mail: Jossenlaw@aol.com

Attorney for Plaintiff,
SALLIE HOLLY

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

SALLIE HOLLY,

Plaintiff,

VS.

ALTA NEWPORT HOSPITAL, INC., DBA
FOOTHILL REGIONAL MEDICAL
CENTER; ALTA HOSPITAL SYSTEMS
L.L.C.; ALTA NEWPORT HOSPITAL,
INC.; PROSPECT MEDICAL HOLDINGS,
INC.; ARACELLI LONERGAN; HOYT Y.
SZE AND DOES 1 THROUGH 100,

Defendants.

 

 

Ne ee ce Nee ee ee Ne” i a” None ne ne ee” ree” ee” See!” See Some” Se”

CASE NO. 2:19-cv-07496-ODW [MRWx]

[Assigned For All Purposes to the Hon.
Otis D. Wright II, Magistrate Judge
Michael R. Wilner — Department 5D]

PLAINTIFF SALLIE HOLLY’S
OPPOSITION TO DEFENDANTS’
NOTICE OF MOTION AND MOTION

TO DISMISS AND MOTION TO

STRIKE SECOND AMENDED
COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL
PROCEDURE 12(b)(6) AND 12(f);
MEMORANDUM OF POINTS AND

AUTHORITIES IN SUPPORT
THEREOF

DATE: June 22, 2020
TIME: 1:30 P.M.
DEPT.: 5D

Case Filed: July 9, 2019
Trial Date: TBD

PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF

 
Case 2

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 2 of 22 Page ID #:300

 

 

 

TABLE OF CONTENTS
L. INTRODUCTION. 26.6 ci ois spear en ccs ets weg ee eae ener me TOKE 1
Il. PROCEDURAL HISTORY. ........... 0 cc cece eee ttn eens 2
Ill. SUMMARY OF DEFENDANTS’ MOTION TO DISMISS. .............055005+ 3
IV. STATEMENT OF FACTS. .......... 00. cece ete eee ee een e nes 3
Vi; STANDARD OF REVIEW ........-.. eee eee ee ete ete eens 4

 

VI PLAINTIFF’S CAUSES OF ACTION ARE NOT IMPLAUSIBLE AS A
VIOLATION OF PLAINTIFF’S PRIVACY ADMITTEDLY OCCURRED
AND A VERY REAL AND SERIOUS RISK OF IDENTITY THEFT
EXISTS AS DESCRIBED IN PLAINTIFF’S COMPLAINT. ............--.+5-- e
A. PLAINTIFF HAS SET FORTH ALL OF THE ESSENTIAL
ELEMENTS NECESSARY TO STATE HER FIRST CAUSE OF ACTION FOR

 

PUBLIC DISCLOSURE OF PRIVATE FACTS (INVASION OF

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIVACY ).....cccccccccccscccsssccccsssccssccseessceneesseesesssecsessaersnseseseenessneasssassssreeerseesssassaeenrenegenseeeey 8
B. PLAINTIFF HAS SET FORTH ALL OF THE ESSENTIAL ELEMENTS
NECESSARY TO STATE HER SECOND AND THIRD CAUSES OF
ACTION FOR NEGLIGENCE [DISCLOSURE] AND NEGLIGENT
TRAINING. THE ESSENTIAL ELEMENTS OF ACTIONABLE
NEGLIGENCE ARE PRESENT IN THIS ACTION BECAUSE
DEFENDANT OWED A LEGAL DUTY OF CARE TO PLAINTIFF OR
THE CLASS IN WHICH PLAINTIFF WAS A
MEMBER, DEFENDANT COMMITTED AN_ACT OR OMISSION
CONSTITUTING A BREACH OF THAT DUTY, DEFENDANT’S BREACH
WAS A PROXIMATE OR LEGAL CAUSE OF THE RESULTING INJURY TO
PLAINTIFF, AND PLAINTIFF SUFFERED DAMAGES
FRROMIT .......sccecsevscecscsaceserossosassenasianidisttdiinansaiaeaseeveeaansatersneessessseones As
ii

PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT. PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2

oO SS NAN DD

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

VII.

MIL.

IX,

1L9-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 3o0f22 Page ID #:301

C. PLAINTIFF HAS SET FORTH ALL OF THE ESSENTIAL

ELEMENTS NECESSARY TO STATE HER FOURTH CAUSE OF
ACTION FOR BREACH OF CONTRACT. A COMPLAINT STATES A
CAUSE OF ACTION FOR BREACH OF CONTRACT IF IT ALLEGES
THE CONTRACT, THE PLAINTIFF’S PERFORMANCE OR EXCUSE
FOR NONPERFORMANCE, THE DEFENDANT’S BREACH, AND THE
RESULTING DAMAGE TO THE PLAINTIFE.......0.....:cccceecesssesetsetsereeenees 13

BEFORE DISMISSAL, THE COURT SHOULD PERMIT

PLAINTIFF TO CONDUCT DISCOVERY

REGARDING THE CLASS ALLEGATIONS. ...........6 0c cee eee eee eee 14

 

PLAINTIFF HAS SUFFICIENTLY ALLEGED CLASS
NUMEROSITY BASED UPON THE INFORMATION
IN HER POSSESSION... 0.0... ete etn eee i)

CONCLUSION | és sss ceuen cee ana eee g oa 2 sewer ee eee om ee nit 17

iii

PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION

TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT. PURSUANT TO

FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES INSUPPORT THEREOF

 
Case 2

wa

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 4of 22 Page ID #:302

TABLE OF AUTHORITIES

Cases:

Anderson News, L.L.C. v. American Media, Inc. (2 Cir. 2012) 680 F3d 162, 185... 5

4 ||Ashcroft v. Iqbal (2009) 556 US 662.......cccseeeseterterteeneenrseeeeenssteseesessenesneneeesesseneraaeenes 2a Oy by

ao nn DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Bell Atlantic Corp. v. Twombly (2007) 550 US 544.0... cceeceesersneteessseneneesenennenennenenenenes 2, 4.536
Braden v. Wal-Mart Stores, Inc. (8 Cir. 2009) 588 F3d 585, 594... eceeseteesreeseenerensretessesenerens 5

Keys v. Humana Inc. (6th Cir. 2012) 684 F3d 605......c:ccsssssesessseseeresereetenensensreneneneneeeseesessseseneneneny 5

Mediacom Southeast LLC v. BellSouth Telecommunications, Inc. (6th Cir.)(2012) 672 F3d

Statutes:
Federal Rule of Civil Procedure Rule 8........cccccccssscseecssessssscsseseeeseeeesensensesneereenesesseriesssereeseeeeens 17
Treatise:
CACT 1801 s.ccccssssssccccssvcsevsscssscssssscssssrsancenseernesnsrsensseanstionagsatensessesdadsinsaieésatsareaneaseveesressenterneenunanrecens 8
Federal Civil Procedure Before Trial...c....cccccccsssesesssccessnecessresseeeeesrscessaseeesnsertesersserenseeesnees 4,5,7

iv
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2

10
il
12
13
14
15
16
7
18
19
20
21
22
23
24
25
26
27
28

1L9-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 5of22 Page ID #:303

TO DEFENDANTS ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL
REGIONAL MEDICAL CENTER AND THEIR ATTORNEY'S OF RECORD MICHAEL
AMIR, ESQ. AND LLOYD VU, ESQ. OF DOLL AMIR ELEY LLP:

COMES NOW Plaintiff SALLIE HOLLY who submits the following Opposition to
Defendant’s Notice of Motion and Motion to Dismiss and Motion to Strike Second Amended
Complaint Pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f).

L
INTRODUCTION

Defendant ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL
MEDICAL CENTER seeks dismissal of this matter. This matter can not be dismissed because this
Court has already ruled that several of the causes of action in this matter are viable’ and Plaintiff
has statutory causes of action. Therefore, under any circumstance, this matter in its entirety should
not be dismissed.

This is an action for the invasion of the privacy of Plaintiff Sallie Holly who, as a medical
patient, entrusted her personal and medical information and person to Defendant Foothill
Regional Medical Center. Without Plaintiff's consent, Defendants allowed an employee to have
access and take photographs of Plaintiff Sallie Holly’s private information and/or body and
subsequently publish it publicly to the employee’s personal Facebook. This publication of

Plaintiff's private information had nothing to do with her medical care and Plaintiff never

 

| Please see the Court’s Order Granting in Part and Denying in Part Defendant’s Motion
to Dismiss and Motion to Strike filed on April 10, 2020. Plaintiff alleged eight causes of action
in her First Amended Complaint. Defendant did not challenge Plaintiff's causes of action for
Violation of California Civil Code §56.10(a) (Disclosure of medical information by provider),
and Violation of 42 U.S.C. §1320d-2 (wrongful disclosure of individually identifiable health
information. This Court granted Defendant’s Motion to Dismiss Plaintiff's Breach of Contract
and Negligence claims, but gave Plaintiff leave to amend as to Plaintiff's negligence and breach
of contract causes of action against Alta Newport Hospital, Inc., dba Foothill Regional Medical
Center . This Court denied the dismissal of the Breach of Fiduciary Obligations claim. This Court
also gave Plaintiff leave to amend her class claim as to numerosity. So under any circumstance,
Plaintiff should be permitted to proceed with her Civil Code 56.10(a) claim, her 42 U.S.C.
1320d-2 claim and her Breach of Fiduciary Obligations claim.
1

PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION

TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO

FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF

 

 
Case 2

10
11
12
13
14
15
16
17
18
19
20
21
be)
23
24
25
26
27
28

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 6 of 22 Page ID #:304

consented to this disclosure. Defendant alleges this publication to be “accidental,” but it is a
violation of Plaintiff Sallie Holly’s privacy interests and HIPAA for an employee to take
photographs of the personal information of a patient on their personal cellular telephone, let alone
publish that information to a publicly accessible Facebook page. It is also a violation of HIPAA to
take photographs of a patient’s body without the patient’s consent. Publication is a further
violation.

Plaintiff Holly has filed a detailed, fact specific Complaint outlining each of her claims.
Plaintiff has not only provided Defendants with notice, as required under the Federal Rules of
Civil Procedure, but has also provided sufficient facts to demonstrate the “plausibility” of her
claims as required under Bell Atlantic Corp. v. Twombly (2007) 550 US 544 and Ashcroft v.
Iqbal (2009) 556 US 662. Defendants’ Motion should be denied.

II.
PROCEDURAL HISTORY

On July 9, 2019, Plaintiff Sallie Holly filed a Complaint in Los Angeles County Superior
Court.

On August 29, 2019, Defendants Aracelli Lonergan, Alta Newport Hospital, Inc. dba
Foothill Regional Medical Center, Prospect Medical Holdings, Inc., Alta Newport Hospital, Inc.,
Alta Hospital Systems, L.L.C., Hoyt Y. Sze removed the instant action from Los Angeles County
Superior Court to Federal District Court.

On October 18, 2019, Plaintiff Sallie Holly filed her First Amended Complaint alleging
the following causes of action:

1, Public Disclosure of Private Facts (Invasion of Privacy).

2s Negligence (Disclosure).

3. Negligent Training.

4, Breach of Contract.

5 Breach of Fiduciary Obligation.

6. Violation of Civil Code §56.10(a).

2
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF

 

 
Case 2

a DH Ww

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 7 of 22 Page ID #:305

7. Violation of 42 U.S.C. §1320d-2.

8. Negligent Infliction of Emotional Distress.

On November 1, 2019, Defendants filed its first Motion to Dismiss.

On November 5, 2019, Plaintiff dismissed Defendants Aracelli Lonergan and Hoyt Y. Sze.

On April 10, 2020, this Court entered its Order Granting in Part and Denying in Part
Defendant’s Motion to Dismiss and Motion to Strike.

On or about May 3, 2020, Plaintiff filed the instant Second Amended Complaint.

On May 18, 2020, Defendant Alta Newport Hospital, Inc. dba Foothill Regional Medical
Center? filed it subsequent Notice of Motion and Motion to Dismiss and Motion to Strike Second
Amended Complaint pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f).

Ill.
SUMMARY OF DEFENDANTS’ MOTION TO DISMISS

Defendant Alta Newport Hospital, Inc. dba Foothill Regional Medical Center, filed the
instant Motion to Dismiss on the following basis:

i Plaintiff fails to state sufficient facts so as to raise plausible causes of action.

ii Plaintiff fails to allege sufficient facts to plausibly allege the numerosity

requirement under Federal Rule of Civil Procedure 23(a).
IV.
STATEMENT OF FACTS

Plaintiff SALLY HOLLY, a senior citizen, was a surgical patient at Defendant
FOOTHILL REGIONAL MEDICAL CENTER. On or about September 5, 2017, after Plaintiff
was discharged and went home, Defendant ALTA HOSPITAL SYSTEMS, LLC sent a letter to
Plaintiff SALLY HOLLY advising her that,

[Defendant] “... ALTA NEWPORT HOSPITALS, INC dba FOOTHILL

REGIONAL MEDICAL CENTER discovered an inappropriate disclosure of your

 

2 All other Defendants have now been dismissed from this action.

3
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF

 

 
Case 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 8 of 22 Page ID #:306

Protected Health Information (“PHI”).

On August 24, 2017, a new employee was training on a software program

by viewing medical records on a computer. The employee took six photographs

of medical records on her personal cellular telephone, some of which were

your medical records...the employee accidentally posted the photographs on

her public Facebook account.

On August 25, 2017, a physician notified Hospital management that the
photographs had been posted... The information in the medical records included

your name, date of birth, account number and other diagnostic and treatment

information....” [emphasis added]

Upon receipt of the aforementioned letter, Plaintiff Sally HOLLY contacted Defendant
FOOTHILL REGIONAL MEDICAL CENTER, seeking clarification, but received no response
from Defendants. Following several frustrating attempts to get some clarification from
Defendants, to which Defendants were non-responsive, Plaintiff hired counsel. Plaintiffs counsel
wrote multiple letters in an attempt to resolve Plaintiff's claim against Defendants, but never once
received a response from any Defendant. Plaintiff was left with little option but to file her
Complaint against Defendants.

V.
STANDARD OF REVIEW

“On a motion to dismiss under rule 12(b)(6), the court must “accept as true all of the
factual allegations set out in Plaintiff's Complaint, draw inferences from those allegations in the
light most favorable to Plaintiff, and construe the Complaint liberally.” [Rescuecom Corp v.
Google Inc. (2nd Cir. 2009) 562 F3d 123, 127; Mediacom Southeast LLC v. BellSouth
Telecommunications, Inc. (6th Cir.)2012) 672 F3d 396, 400]”, cited in Federal Civil Procedure

 

 

Before Trial at §9:213, P. 9-81. The sole issue raised by a Rule 12(b)(6) motion is whether the

 

facts pleaded would, if established, support a plausible claim for relief. Thus, no matter how

improbable the facts alleged are, they must be accepted as true for purposes of the motion. (Bell

4
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS! NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f);} MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2

we

os

oO Oo SYN Dn ON

10
1]
12
13
14
15
16
Le
18
1?
20
ZA
22
23
24
ZO
26
27
28

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 9 of 22 Page ID #:307

Atlantic Corp. V. Twombly (2007) 550 US 544, 556).

“Although the Complaint need not contain detailed factual allegations, its “(factual
allegations must be enough to raise a right to relief above the speculative level ... On the
assumption that all the allegations in the Complaint are true (even if doubtful in fact)”. In short, it
must allege “enough facts to state a claim to relief that is plausible on its face”, Bell Atlantic
Corp. V. Twombly (2007) 550 US 544, 556-557, 570, 127 S.Ct.1965, 1974...”, cited in Federal
Civil Procedure Before Trial at §9:226.20, P. 9-88. “As one court has put it, “(i)f a reasonable
court can draw the necessary inference from the factual material stated in the Complaint, the
plausibility standard has been satisfied”. [Keys v. Humana Inc. (6th Cir. 2012) 684 F3d 605,
610]”, cited in Federal Civil Procedure Before Trial at §9:226.20, P. 9-88. Rule 12(b)(6) does not
countenance “dismissals based on the judge’s disbelief of a Complaint’s factual allegations.” (Bell
Atlantic Corp. v. Twombly (2007) 550 US 544, 556).

First, the court must identify which statements in the complaint are factual allegations and
which are legal conclusions. [Ashcroft v. Iqbal (2009) 556 US 662, 684.] Second, the court,
drawing “on its judicial experience and common sense,” must decide the specific context of the
case whether the factual allegations if assumed true, allege a plausible claim. [Aschroft v. Iqbal
supra at 679].

“The complaint should be read as a whole, not parsed piece by piece to determine whether
each allegation, in isolation, is plausible.” [Braden v. Wal-Mart Stores, Inc. (8" Cir. 2009) 588
F3d 585, 594] “The choice between two plausible inferences that may be drawn from factual
allegations is not a choice to be made by the court on a Rule 12(b)(6) motion. The court cannot
dismiss a complaint that alleges a “plausible version of the events merely because the court finds a
different version more plausible.” [Anderson News, L.L.C. v. American Media, Inc. (2 Cir.
2012) 680 F3d 162, 185.]

Subject to the requirement that the complaint show a “plausible” claim for relief, the court
must accept as true all material factual allegations in the complaint...”

Bell Atlantic Corp. V. Twombly (2007) 550 US 544, 556. Subject to the plausibility requirement

5
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS! NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
a8

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 10 of 22 Page ID #:308

“a well pleaded complaint may proceed even if it strikes a savvy judge that actual proof of those
facts alleged is improbable, and the recovery is very remote and unlikely .” Bell Atlantic Corp. V.
Twombly (2007) 550 US 544, 556. The proper question is “could these things have happened,
not did they” Carlson v. CSX Transp., Inc. 758 F 3D 819 (2014).

All reasonable inferences from the facts alleged are drawn in plaintiffs favor in
determining whether the complaint states a valid claim. Braden v. Walmart Stores, Inc. 588 F3D
585, 595 (2009) holding that “Twombly and Iqbal did not change this fundamental tenet of rule 12
(b) (6) practice”.

In the instant complaint, Plaintiff Holly states:

24. On or about September 5, 2017 Defendant ALTA HOSPITAL SYSTEMS, LLC

transmitted a letter to Plaintiff SALLY HOLLY advising her that Defendant “.... ALTA
NEWPORT HOSPITALS, INC dba FOOTHILL REGIONAL MEDICAL CENTER
discovered an inappropriate disclosure of your Protected Health Information(“PHI”). On

August 24, 2017, a new employee was training on a software program by viewing medical

records on a computer. The employee took six photographs of medical records on her
personal cellular telephone, some of which were your medical records...the employee

accidentally posted the photographs on her public Facebook account. On August 25, 2107,

a physician notified Hospital management that the photographs had been posted.... The

information in the medical records included your name, date of birth, account number and

other diagnostic and treatment information...”

25.  Uponreceipt of said letter described in paragraph 24 above, Plaintiff Sally HOLLY

contacted Defendant FOOTHILL REGIONAL MEDICAL CENTER to seek an

explanation as to what was disclosed, what steps she should take to protect her privacy,
identity and personal information and for remediation, but received no response.

Plaintiff sets forth the above allegations as statements of fact. There is nothing to
speculate about with respect to these allegations, nor are these allegations fanciful or implausible

in any way. Looking at these allegations as true for pleading purposes, Plaintiff has set forth a

6
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:I19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 11of22 Page ID #:309

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

plausible claim for violation of her privacy rights, negligence, breach of contract and statutory
violations. In essence, this Court recognized this when it over-ruled Defendant’s Motion to
Dismiss Plaintiff's breach of fiduciary obligations cause of action and held that Plaintiff can go
forward with that claim.
VI.
PLAINTIFF’S CAUSES OF ACTION ARE NOT IMPLAUSIBLE AS A VIOLATION OF
PLAINTIFF’S PRIVACY ADMITTEDLY OCCURRED AND A VERY REAL AND
SERIOUS RISK OF IDENTITY THEFT EXISTS AS DESCRIBED IN PLAINTIFF’S
COMPLAINT.

Defendant does not specify or reference what specific allegations in Plaintiff's Second
Amended Complaint are “implausible”. Defendant provides law regarding the “plausibility”
aspect of Plaintiff's causes of action, but fails to identify what is “implausible” regarding
Plaintiff's causes of action. Defendant argues that Plaintiff must plead specific facts and yet fails
to specify how Plaintiff's causes of action are implausible. Defendant’s argument is even more
absurd in the face of Defendants’ letter to Plaintiff admitting the disclosure of Plaintiffs personal
information. Plaintiffs allegation not only must be viewed as true for Defendants’ Motion, they
are true by Defendants own admission! There is no lack of “plausibility” here. Plaintiff has stated
specific facts.

According to Federal Civil Procedure Before Trial at section 9:226.21, there is a two
pronged analysis to determine plausibility. To determine whether a pleading adequately states a
plausible claim for relief, a court must first take “note of the elements a plaintiff must plead to
state a claim .” Ashcroft v. Iqbal 556 US 662, 675 (2009). First, the court must identify which
statements in the complaint are factual allegations and which are legal conclusions._Ashcroft v.
Iqbal at P. 681. Here, the allegations set forth above are factual in nature.

The second prong is that the court, drawing “on its judicial experience and common

sense,” must decide in the specific context of the case whether the factual allegations, if assumed

true, allege a plausible claim Ashcroft v. Iqbal at P. 679. Here, plaintiff states that

7
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF

 
Case 2:[19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 12 of 22 Page ID #:310

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
ay
28

Defendant admittedly disclosed her personal information. The right of privacy is constitutional
sacrosanct, It is well recognized and in a threatened state in today’s society. Patients have a right
to expect their medical and personal information will be protected. Where that right is violated , a
claim arises. There is nothing implausible in Plaintiffs claim when viewed through Ashcroft v.
Iqbal. The court cannot dismiss a complaint that alleges a “plausible version of the events merely
because the court finds a different version more plausible.” Anderson News, LLC v. American

Media, Inc. 680 F 3D 162 (2012). Plaintiff was upset and concerned about the disclosure of her

 

medical condition and other information and has a very real and very plausible fear that her
identity may be stolen as her personal information was posted to a public Facebook page. It is a
reasonable for Plaintiff to fear that her information posted publicly can plausibly lead to her
identity being stolen. Plaintiff plainly meets the test for plausibility here.

There is a basis for each of the causes of action set forth in Plaintiff's Second Amended
Complaint.

A. PLAINTIFF HAS SET FORTH ALL OF THE ESSENTIAL ELEMENTS

NECESSARY TO STATE HER FIRST CAUSE OF ACTION FOR PUBLIC
DISCLOSURE OF PRIVATE FACTS (INVASION OF PRIVACY).

CACI 1801 lists the following elements for a cause of action for public disclosure of
private facts:

1. That [name of defendant] publicized private information concerning [name of
plaintiff\;

2. That a reasonable person in [name of plaintiff|’s position would consider the
publicity highly offensive;

3. That [name of defendant] knew, or acted with reckless disregard of the fact, that a
reasonable person in [name of plaintiff|’s position would consider the publicity highly
offensive;

4. That the private information was not of legitimate public concern [or did not have

a substantial connection to a matter of legitimate public concern];

8
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 13 0f 22 Page ID #:311

10
11
12
13
14
15
16
Ly
18
12
20
21
22
23
24
25
26
27
28

5. That [name of plaintiff] was harmed; and
6. That [name of defendant]’s conduct was a substantial factor in causing [name of
plaintiff|’s harm.

Element 1 is met in Paragraph 24: Plaintiff alleges that she received a letter indicating that
her personal information had been photographed by a new employee training on software and
subsequently published to Facebook.

Element 2 is met in Paragraph 49: Plaintiff alleges that she suffered emotional harm and
distress and been injured in her mind and body. In Paragraph 68, Plaintiff alleges that the
disclosure of her personal information would be “offensive and objectionable to Plaintiff and
other class members and to a reasonable person of ordinary sensibilities.”

Element 3 is met in Paragraph 33, 49, and 50: Plaintiff alleges that Defendants recklessly
and in conscious disregard of Plaintiffs rights caused her to experience “fear of identity theft,
embarrassment, anxiety, emotional pain and upset” which was offensive and objectionable to a
reasonable person.

Element 4 is met in Paragraph 69: Plaintiff alleges that her personal information which
was published to Defendants’ employees public Facebook page was not of legitimate public
concern or newsworthy.

Element 5 is met in Paragraph 41-53 and 70: Plaintiff alleges numerous citations to
information regarding the plausibility of having her identity stolen giving rise to her damages.

Element 6 is met in Paragraph 70: Plaintiff alleges that the cause of her damages is the
publication of her personal information to Defendants’ employee’s public Facebook page.

Defendants further argue that Plaintiff must plead sufficient facts that her claims would be
plausible. However, Plaintiff has pled a number of facts as follows:

23. At all times mentioned herein Plaintiff SALLY HOLLY was a patient at Defendant

FOOTHILL REGIONAL MEDICAL CENTER. In this connection, in March 2017,
Plaintiff Sally Holly presented to and submitted to Defendant FOOTHILL
REGIONAL MEDICAL CENTER for purposes of the receipt of medical care,

9
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:

10
11
12
13
14
15
16
7
18
19
20
21
22
Za
24
23
26
at
28

L9-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 14o0f 22 Page ID #:312

24.

consultation and surgery for which Plaintiff SALLY HOLLY agreed to pay said
Defendant compensation. As part of the admission process, Plaintiff SALLY
HOLLY provided said Defendant with her medical and personal identification
information. As a result of her submission for medical care, said Defendant
examined, treated and diagnosed Plaintiff and commemorated her condition as part
of her medical records. At all times mentioned herein, Plaintiff SALLY HOLLY
reasonably expected and had been assured that her personal information and
medical information as well as all information obtained or derived from her
examination, treatment and care by Defendant FOOTHILL REGIONAL
MEDICAL CENTER would be kept confidential and would not be disclosed in
violation of applicable State and Federal law.

On or about September 5, 2017 Defendant ALTA HOSPITAL SYSTEMS, LLC
transmitted a letter to Plaintiff SALLY HOLLY advising her that Defendant
«ALTA NEWPORT HOSPITALS, INC dba FOOTHILL REGIONAL
MEDICAL CENTER discovered an inappropriate disclosure of your Protected
Health Information(“PHI”). On August 24, 2017, a new employee was training on
a software program by viewing medical records on a computer. The employee took
six photographs of medical records on her personal cellular telephone, some of
which were your medical records...the employee accidentally posted the
photographs on her public Facebook account. On August 25, 2107, a physician
notified Hospital management that the photographs had been posted... The
information in the medical records included your name, date of birth, account

number and other diagnostic and treatment information...”

Plaintiff further alleged that subsequent to receiving Defendants correspondence, Plaintiff

sought to resolve her claim directly with Defendants to no avail. Plaintiff alleged she engaged

counsel who proceeded to send correspondence in an attempt to resolve Plaintiff's claim as

described in Paragraphs 26-32 of Plaintiff's Second Amended Complaint. Plaintiff further

10

PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT. PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 15of 22 Page ID #:313

=

Sa DH

10
11
12
[3
14
15
16
Ly
18
19
20
21
22
23
24
25
26
ZT
28

outlines in significant detail, citing numerous sources, the plausibility of her concerns for identity
theft in paragraphs 41-48 of the Second Amended Complaint. In paragraph numbers 23-53
Plaintiff alleges her fear of having her publicly revealed information used to steal her identity.
Plaintiff has pled sufficient facts alleging that having her identity stolen is a very real and very
plausible possibility subsequent to the data breach that gives rise to this action.

B. PLAINTIFF HAS SET FORTH ALL OF THE ESSENTIAL ELEMENTS
NECESSARY TO STATE HER SECOND AND THIRD CAUSES OF ACTION FOR
NEGLIGENCE [DISCLOSURE] AND NEGLIGENT TRAINING. THE ESSENTIAL
ELEMENTS OF ACTIONABLE NEGLIGENCE ARE PRESENT IN THIS ACTION

BECAUSE DEFENDANT OWED A LEGAL DUTY OF CARE TO_ PLAINTIFF OR THE
CLASS IN WHICH PLAINTIFF WAS A MEMBER, DEFENDANT COMMITTED AN
ACT OR OMISSION CONSTITUTING A BREACH OF THAT DUTY, DEFENDANT'S

BREACH WAS A PROXIMATE OR LEGAL CAUSE OF THE RESULTING INJURY TO

PLAINTIFF, AND PLAINTIFF SUFFERED DAMAGES FROM IT.

The essential elements of actionable negligence include (1) a defendant’s legal duty to use
due care, (2) a breach of that duty, (3) the breach as the proximate or legal cause of a resulting
injury, and (4) actual loss or damage resulting from that injury (United States Liab. Ins. Co. v.
Haidinger-Hayes. Inc. (1970) 1 Cal. 3d 586, 594; Koepke v. Loo (1993) 18 Cal. App. 4th 1444,
1448-1449).

For a complaint in negligence to succeed, there must be a duty requiring a certain standard
of conduct, a failure to conform to that standard, a close causal connection between the conduct
and the resulting injury, and actual damages (Bojorquez v. House of Toys, Inc. (1976) 62 Cal.
App. 3d 930, 933, 133 Cal. Rptr. 483). At Paragraphs 3, 4, and 72, Plaintiff sets forth, in detail,
the duties of Defendant in securing her personal and medical information.

At Paragraphs 79 and 88, respectively, Plaintiff alleges a breach of duties by Defendant in
securing and protecting her personal and medical information.

At Paragraphs 81 and 88, Plaintiff alleges that Defendant's breach of its duties to protect

11
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:h9-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 16 of 22 Page ID #:314

a

sa DB

10
11
12
13
14
15
16
17
18
19
20
21
22
a
24
25
26
27
28

her personal and medical information and train its staff in same was the proximate cause of the
wrongful and public disclosure of her personal and medical information.

At Paragraphs 49 to 53, 80 to 84 and 89 to 91 Plaintiff has described her proximate
damages. The injury required as an element of actionable negligence means an act causing harm
in the sense of detrimental physical changes to the body. A detrimental physical change is an
actionable injury whether or not it causes emotional distress (Duarte v. Zachariah (1994) 22 Cal.
App. 4th 1652, 1661-1664). California Jury Instruction 3905A provides for compensation for
“physical pain/mental suffering/loss of enjoyment of life/disfigurement/physical
impairment/inconvenience/grief/anxiety/humiliation/emotional distress” and other damages.

Plaintiff's fears and anxiety are not speculative or conclusory. Fear and anxiety are real
experiences for the one experiencing them and if caused by the negligence of others, is
compensable. California Jury Instructions provide for that. Whether the data breach was
perpetrated by the theft of information by hackers or the disclosure of information by Defendant’s
employee[s] is not material-especially to the victim. In either case, the Plaintiff/victim has been
violated and suffers emotional distress out of concern for who has their information and what will
come of it. Defendant’s suggestion that it gets some legal benefit or immunity because it disclosed
her personal information instead of a third party hacker is ridiculous. Plaintiff does not allege, as
suggested by Defendant, that Defendant “accidentally” disclosed her information. Here,
Defendant is the wrongdoer! Defendant’s own negligence and breach of contract resulted in the
public disclosure of Plaintiff's information. A patient may feel far more violated when their own
hospital and its employee[s] are responsible for the breach. Plaintiff trusted Defendant and it let
her down. This is cause for greater emotional distress-not less. The reasoning in Adkins v.
Facebook 424 F. Supp. 3" 686,[2019], In Re Zappos. Inc. 888 F. 3d 1020 [2018] and Krottner v.
Starbuck Corp. 628 F.3d 1139 [2010] for finding that the victim suffered damages is consistent
with a finding that Plaintiff Holly suffered damages by the Defendant's disclosure of her
information. The nature of the perpetrator, i.e third party or direct tortfeasor does not negate or

nullify Plaintiff's damages. In either case, she has been violated and the tortfeasor should be held

12
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

L9-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 17 of 22 Page ID #:315

accountable.

Plaintiff fully disclosed the efforts she made to obtain further information regarding the
disclosure of her records in Paragraphs 23 to 32. These allegations describe Plaintiff's frustration
which constitutes emotional distress. In Plaintiff's Eighth Cause of Action at Paragraph 115,
Plaintiff alleges:

“Ag aresult of Defendant’s breach, Plaintiff has suffered anxiety, embarrassment, worry,
fear and concern that her personal identifying information and medical information has been
exposed to the general public, seen by third parties and may be exploited to her damage, all to her
severe emotional distress and mental suffering.

Plaintiff has set forth all of the essential elements to state her Second, Third and Eighth
Causes of action for Negligent conduct and resultant emotional damages.

C. PLAINTIFF HAS SET FORTH ALL OF THE ESSENTIAL ELEMENTS NECESSARY
TO STATE HER FOURTH CAUSE OF ACTION FOR BREACH OF CONTRACT. A
COMPLAINT STATES A CAUSE OF ACTION FOR BREACH OF CONTRACT IF IT

ALLEGES THE CONTRACT, THE PLAINTIFF’S PERFORMANCE OR EXCUSE FOR
NONPERFORMANCE, THE DEFENDANT’S BREACH, AND THE RESULTING
DAMAGE TO THE PLAINTIFF.

A complaint states a cause of action for breach of contract if it alleges the contract, the
plaintiffs performance or excuse for nonperformance, the defendant’s breach, and the resulting
damage to the plaintiff (Wise v. Southern Pacific Co. (1963) 223 Cal. App. 2d 50, 59).

At Paragraphs 77 and 94, Plaintiff alleges the existence of a contractual agreement
between the parties based upon the patient/hospital relationship.

At Paragraph 95 Plaintiff alleges that she performed all of her obligations under the
agreement.

At Paragraph 96 Plaintiff alleges that Defendant breached the agreement.

At Paragraph 97 Plaintiff sets forth her damages arising out of the breach.

Plaintiff has set forth all of the essential elements to state a cause of action for Breach of

13
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS! NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:

10
11
12
13
14
15
16
7
18
19
20
21
by
23
24
25
26
27
28

L9-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 18 of 22 Page ID #:316

Contract. She should be permitted to proceed accordingly.
VII
BEFORE DISMISSAL, THE COURT SHOULD PERMIT PLAINTIFF TO CONDUCT
DISCOVERY REGARDING THE CLASS ALLEGATIONS

Only the Defendant know s the full extent of the exposure of Patient's records in this case.
Without discovery, Plaintiff has no means to obtain this information. Was Plaintiff really the only
one whose personal information was released and posted to Facebook? Was this a mass revelation
of many patient’s records? Plaintiff should have the opportunity to get the answers to these critical
questions before the court considers dismissal of the class allegations.

Courts have split on whether to permit pre-dismissal discovery. If there is any question,
this court should permit discovery before dismissing plaintiffs’ class allegations. Pre-
dismissal discovery has been permitted if the complaint indicates a plausible claim —
particularly if the required information is solely in the hands of the defendant. Menard v.
CSX Transp. Inc., 698 F3d 40, 45 [2012] [as is the situation in this case]. If the court has any
doubt, it should either continue the hearing the motion [See: Leonard v. Wake Forest Univ. 877 F.
Supp. 2™ 369, 370 (2012) or permit discovery. A dismissal without allowing plaintiff an
opportunity to amend to conform allegations of the complaint to relevant post-filing information
obtained through investigation, disclosures under Rule 26 or other prehearing discovery may
constitute an abuse of discretion. (See Ideal steel supply Corp. V. Anza 652 F 3D 310, 325 (2011);
See also F.R.C.P. 15 (a) (2) — leave to amend freely granted “when justice so requires”

and F.R.C.P. 15 (b) (1) — “ court should freely permit an amendment” to conform pleadings to
proof.

In this case, only the defendant has access to information as to the number of patient’s
whose personal and medical information was disclosed during the same period when plaintiff's
information was admittedly disclosed. It would be an abuse of discretion to strike plaintiffs class
at allegations before discovery takes place. If discovery does not bear out the basis for class

allegations, plaintiff's counsel will do “the right thing” and agree to dismiss those allegations

14
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND

 

AUTHORITIES IN SUPPORT THEREOF

 
Case 2:

a

a DD Ww

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 19 of 22 Page ID #:317

because it’s the right thing to do. It would be unfair to dismiss Plaintiff's class allegations before

 

discovery occurs. How many patient’s information was revealed by Defendant’s employee and
uploaded to Facebook? That is a fundamental question that must be answered before class
allegations are dismissed. Simple fairness dictates that Plaintiff should have the opportunity to
investigate these allegations before the class allegations are dismissed.
VII
PLAINTIFF HAS SUFFICIENTLY ALLEGED CLASS NUMEROSITY BASED UPON
THE INFORMATION IN HER POSSESSION.

Was Plaintiff the only one whose personal information was copied by Defendants’
employee and put on Facebook? At paragraph 7, Plaintiff refers to the mass nature of the
disclosure. A t Paragraphs 34, Plaintiff alleges,

“Plaintiff is informed and believes and thereon alleges that the disclosure of her personal
information was not a singular incident. Plaintiff is informed and believes and thereon alleges that
Defendants and each of them and employees thereof disclosed information regarding many
patients of Defendants at the same time.” [Emphasis added].

At paragraph 56, Plaintiff alleged that there are numerous members of the class, based
upon the information presented in Defendants’ correspondence to her. Further, it is entirely
plausible that patient medical information posted by Defendants employee involved far more than
a single person or few persons records. It is plausible that there were multiple records disclosed
by Defendant’s employee. Although requested’, Defendants have put forth no evidence that only a
de minimis number of records were posted to their employee’s public Facebook page. Defendant
should have the burden to prove by discovery that only Plaintiffs records were disclosed and no
one else. Discovery is plainly called for here.

In Travelers Indemnity Company v. Portal Healthcare Solutions 35 F.Supp 3 765 [2014],

 

3 Plaintiff's counsel has requested this information, but Defendant’s counsel refuses to

provide it.
15
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF

 

 
Case 2:

aN

9-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 20 of 22 Page ID #:318

a business specializing in the safekeeping of medical records for hospitals, clinics and other
medical providers, was sued in a class action by two patients of a hospital for which Portal
provided electronic record-keeping services. Like this case, the class action arose because
confidential patient records appeared on the internet, causing those records to become publicly
accessible, The class complaint alleged that “ Portal posted confidential individual records on the
internet, making the records available to anyone who searched a patient’s name and clicked on the

first result.” In other words, the data leak resulted from the conduct of the hospital-not a hacker. In

8 |Ithat case, the Court found c overage for the class claims. The same circumstances exist here. Just

10
11
12
13
14
15
16
17
18
19
20
21
2
23
24
25
26
27
28

as Travelers, which was affirmed on appeal at 644 Fed. Appx. 245 [2016] was allowed to proceed
with two patients as class representatives, this case should be permitted to proceed.

Plaintiff is not required to prove her case in her Complaint. The standard, as Defendants
know, is that Plaintiff need only raise a plausible claim. Defendants argument that a single
employee could not possibly take photographs of a large number of records is absurd. Witness the
case of Albert Gonzalez [https://money.cnn.com/2009/08/17/ pf/largest_
identity_theft_scheme.reut/index.htm?postversion=2009081715] who illegally obtained the
identity of millions of individuals. Today, any individual can illegally obtain a wealth of personal
information of a large number of individuals with little effort.

Plaintiff has set forth her allegations regarding numerosity on information and belief .
When plaintiff lacks personal knowledge of certain facts, but based on hearsay or secondhand
information believes them to be true, those facts may be alleged on “information and belief” .

Perelli Armstrong Tire Corp. Retiree Med. Benefits Trust v. Walgreen Co. 630 1F 3D 436, 442

 

 

(2011) . Rule 11 specifically permit such pleading. In asserting a plausible claim, nothing in
Twombly or Iqbal precludes or alters the right of plaintiffs to plead essential facts based on
“Information and belief” if otherwise appropriate. Arista Records LLC v. Doe 3 604 F 3D 110,
120,(2010); In re Superior Airports, Inc. 486 DR 728, 740 (2012)-A fact that allegation begins
with “information and belief’ does not “automatically” render it legally insufficient . The

Twombly/Iqbal plausibility standard does not prevent plaintiff from pleading facts “upon

16
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS’ NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF

 
Case 2:

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
2%

ho-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 21o0f 22 Page ID #:319

information and belief’ where:

1. Facts are peculiarly within defendant’s possession and control; or

2. The belief is based on factual information that makes the inference of culpability
“plausible” Arista Records LLC v. Doe 3 604 F 3D 110, 120,(2010).

The information regarding numerosity is solely within the possession of Defendant.
Before class allegations are dismissed, this Court should allow Plaintiff to conduct discovery. It
is the fair thing to do.

XI.
CONCLUSION

Plaintiff has filed a fact specific Complaint pursuant to Federal Rule of Civil Procedure
Rule 8. Contrary to Defendants’ argument, Plaintiff has alleged sufficient facts to plausibly state
causes of action against Defendant. Plausibility does not require Plaintiff to prove her case at the
pleading stage as Defendants would have. Plaintiff has clearly demonstrated the plausibility of her
causes of action by providing specific facts that shows the damages caused by Defendant’s data
breach. In the event that the Court rules that Plaintiff's causes of action are inadequately pled,

Plaintiff respectfully requests that this Court grant Plaintiff leave to amend her Complaint.

DATED: May 29, 2020 LAW OFFICES OF SANFORD JOSSEN

CN

SANFORMOSSEN, ESQ.
Attorneys for Plaintiff, SALLIE HOLLY

BY:

 

17
PLAINTIFF SALLIE HOLLY'S OPPOSITION TO DEFENDANTS' NOTICE OF MOTION AND MOTION
TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT PURSUANT TO
FEDERAL RULES OF CIVIL PROCEDURE 12(b)(6) AND 12(f); MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT THEREOF

 

 
Case 2:19-cv-07496-ODW-MRW Document 22 Filed 05/29/20 Page 22 of 22 Page ID #:320

11
12
L3
14
15
16
17
18
Lo
20
21
22
Zo
24
25
26
27

28

PROOF OF SERVICE BY MAIL
HOLLY v. ALTA NEWPORT HOSPITAL, INC., DBA FOOTHILL REGIONAL MEDICAL
CENTER, ET AL.
CENTRAL DISTRICT OF CALIFORNIA
CASE NO. 2:19-cv-07496-ODW-MRW

STATE OF CALIFORNIA )
) SS.
COUNTY OF LOS ANGELES )

I am employed in the County of Los Angeles, State of Cali-
fornia. I am over the age of 18 and not a party to the within
action; my business address is 136 Main Street, Suite E, El Segundo,
CA 90245.

On May 24, 2020, I served the foregoing document described as:

PLAINTIFF SALLIE HOLLY’S OPPOSITION TO DEFENDANTS’ NOTICE OF MOTION
AND MOTION TO DISMISS AND MOTION TO STRIKE SECOND AMENDED COMPLAINT
PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 12(b) (6) AND 12(f);
MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT THEREOF

by placing a true copy thereof enclosed in a sealed envelope with
postage thereon fully prepaid and deposited such envelope in the

mail at Los Angeles, California, addressed as follows:

Michael Amir, Esq. ATTORNEYS FOR DEFENDANT,
Lloyd Vu, Esq. ALTA NEWPORT HOSPITAL,
Doll Amir Eley LLP INC., DBA FOOTHILL REGIONAL
725 S. Figueroa Street, Suite 3275 MEDICAL CENTER; ALTA

Los Angeles, CA 90017 HOSPITAL SYSTEMS L.L.C.;
Tel.: 213-542-3380 ALTA NEWPORT HOSPITAL,
Fax: 213-542-3381 INC.; PROSPECT MEDICAL
E-Mail: lvu@dollamir.com HOLDINGS, INC.; ARACELLI
E-Mail: mamir@dollamir.com LONERGAN; HOYT Y. S2&E

As follows: I am “readily familiar" with the firm's practice

of collection and processing correspondence for Mailing. Under that
practice it would be deposited with U.S. postal service on that same
day with postage thereon fully prepaid at El Segundo California in
the ordinary course of business. I am aware that on motion of the
party served, service is presumed invalid if postal cancellation
date or postage meter date is more than one day after date of
deposit for mailing in affidavit.

I declare under penalty of perjury under the laws of the State
of California that the above is true/and corre¢t.

7) fi
Executed on May LY, 2020,.in

Geb q, taflifrormia, |
A I | y / | | | \
| { | \ i J \

TRACY “HUGHLEY, CS)

  

 

 

 
